Citation Nr: 1521644	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-31 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center Decatur, Georgia 30033



THE ISSUE

Entitlement to eligibility for an annual clothing allowance.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from August 1980 to August 1983, from February 2003 to June 2004, and from June 2009 to July 2010.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a July 2013 administrative decision by Decatur, Georgia VAMC that denied the benefits sought on appeal.  


FINDING OF FACT

The Veteran does not use any prosthetic, orthopedic appliance or medication for a service-connected disability that wears out or tears her clothing or otherwise causes irreparable damage to her outer-garments.  


CONCLUSION OF LAW

The criteria for eligibility for an annual clothing allowance are not met.  38 U.S.C.A. §§ 1162, 5107(b) (West 2014); 38 C.F.R. § 3.810 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Board finds that VA has complied substantially with the duty to notify and duty to assist to the extent necessary in this case.  The Veteran was provided with pre-adjudication notice of the evidence needed to substantiate her claim for eligibility for an annual clothing allowance by way of the "Application for Annual Clothing Allowance" form (VA Form 10-8678) that she submitted in January 2013.  Additionally, the Veteran's statements submitted in support of her claim reflect her actual knowledge of the requirements for obtaining an annual clothing allowance.  The Veteran has not indicated there are any additional records that VA should obtain on her behalf.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  

Based on the communications sent to the Veteran and her representative over the course of this appeal, she has shown actual knowledge of the evidence that she is required to submit in this case.  Thus, it is reasonable to expect that she understands what is needed to prevail on her claim.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's Virtual VA electronic medical records.  

At this point, it is noted that while the Veteran's representative requested that the appeal be remanded to obtain additional records from the private orthopedic group that supplied the Veteran's orthopedic appliances, and to provide her with a more detailed explanation of the available options for showing her eligibility for a clothing allowance, the Board finds, in this case, that resolution of the Veteran's claim is a factual determination, and that no useful purpose would be served by remanding the appeal.  Further discussion of this matter will be addressed below.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim and that no further assistance to develop evidence is required.  Therefore, the Board finds that any deficiency of notice or of the duty to assist constitutes harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Laws and Regulations

A veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service-connected, is entitled, upon application therefore, to an annual clothing allowance as specified under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  One annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied:  

(1) A VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such service-connected disability or disabilities and such service-connected disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d), or (f); or  

(2) The Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the veteran's outer garments.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. §  3.810(a) (2014).  

Clothing Allowance

The following facts are not in dispute.  Service connection has been established for degenerative arthritis of the right and left knee; each rated 10 percent disabling.  The record also showed that the Veteran has worn a brace on her right knee for several years and that she was fitted with a left knee brace in September 2013.  The record showed that the Veteran obtained a prescription for the left knee brace from VA prosthetic services in August 2013, and that she was fitted for and obtained both braces from a private orthopedic group.  It is not clear where the Veteran's prescription for her right knee brace was obtained.  

In the Informal Hearing Presentation, dated in December 2013, the representative argued that the Board should remand the appeal because the RO failed to obtain records from the private orthopedic group that supplied the Veteran with braces.  

In this case, resolution of the Veteran's claim for an annual clothing allowance does not turn on whether she was prescribed a knee brace by VA or obtained her braces from VA, but whether the orthopedic appliances that she wears for her service-connected disabilities tends to wear or tear her clothing.  The Board does not dispute that the Veteran wears braces due to her service-connected bilateral knee disabilities.  Thus, the determinative issue is whether the orthopedic appliances "tend to wear or tear" her clothing.  In this regard, the Veteran does not claim that her knee braces cause any unusual wear or tear on her clothing.  On the contrary, in her notice of disagreement and substantive appeal, the Veteran acknowledged that the orthopedic appliances do not damage her clothing.  Rather, she asserted that she can only wear shorts and long sweat pants with her braces, and that she was seeking a clothing allowance to purchase new clothing.  

Based on a review of the evidence and the Veteran's clear and unambiguous assertions that her orthopedic appliances do not cause any wear and tear on her clothing, the Board concludes that the evidence fails to show that the Veteran meets the criteria for an annual clothing allowance.  Thus, entitlement to a clothing allowance pursuant to 38 C.F.R. § 3.810 is not warranted.  

As to the representatives request for remand to obtain additional private medical records, the Board finds that no useful purpose would be served by delaying adjudication of the Veteran's appeal.  The representative argued that the records would show that the Veteran was prescribed knee braces for her service-connected disabilities and would establish a basis for a clothing allowance.  As discussed above, however, the question is not whether the Veteran uses an orthopedic appliance, but whether the appliances "tend to wear or tear" her clothing.  As the Veteran freely acknowledged that her braces do not cause any wear or tear on her clothing, the requested private records would not provide any additional or probative information for a favorable disposition of the appeal.  As to the representative's argument that the VCAA notice was defective, the Board finds that the Veteran was provided with the appropriate laws and regulations and has shown actual knowledge of the evidence that she is required to submit in this case, and that any deficiency of notice or of the duty to assist constitutes harmless error.  


ORDER

Entitlement to eligibility for an annual clothing allowance is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


